In a proceeding to invalidate petitions designating appellant as a candidate in the Democratic Party Primary Election to be held on June 23, 1970 for nomination for the public office of Member of the Assembly for the 54th Assembly District, Kings County, the appeal is from a judgment of .the Supreme Court, Kings County, entered June 11, 1970, which declared said petitions invalid, after a non jury trial. Judgment reversed, on the law and the facts, without costs, petitions declared valid and directed to be reinstated. In our opinion, the evidence does not show that the petitions were permeated with fraud. Christ, P. J., Rabin, Hopkins, Kleinfeld and Brennan, JJ., concur.